Title: To Alexander Hamilton from Oliver Wolcott, Junior, [12 April 1797]
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Phila. Apl. 12. 1797.
Dear Sir
I thank you for your Letter of April 5th. & enclose Mr. Kings Letter. I presume that the British Comrs. under the 6th. Article (for Debts) will contend for a similar construction respecting cases determined in our Courts. Is there any ground on which the principle can be opposed?
Are we to consider the British Credit as at an end, if so what effects, will it probably produce here?
Your further opinions respecting the course to be pursued by France, will be very acceptable.
Sincerely yours
Oliv Wolcott Jr
A Hamilton Esq
